Judgment unani*1088mously affirmed. Memorandum: We find that there is no basis to disturb the jury’s determination to credit the testimony of the People’s witnesses rather than that of defendant’s witnesses. We conclude, therefore, that defendant’s conviction was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Jefferson County Court, Clary, J.—Criminal Trespass, 2nd Degree.) Present—Callahan, J. P., Lawton, Fallon, Doerr and Boehm, JJ.